Citation Nr: 1423003	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-27 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected cervical 6-7 disc herniation.  

2.  Entitlement to service connection for a right leg disability, to include a right leg neurological disability and a right thigh injury, and to include as secondary to the service-connected lumbar strain with spurring at L3-5.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, and on active duty in the U.S. Army Reserves from December 1990 to August 1991 and from January 2004 to January 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February and October 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

In March 2014, the Veteran withdrew his prior request for a Board hearing. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a disability rating greater than 10 percent for service-connected cervical 6-7 disc herniation is requested.

2.  The Veteran has right leg neurological disability that is proximately due to and the result of the service-connected lumbar strain with spurring at L3-5.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of entitlement to a disability rating greater than 10 percent for service-connected cervical 6-7 disc herniation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

2.  Entitlement to service connection for a right leg neurological disability, secondary to the service-connected lumbar strain with spurring at L3-5, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to a disability rating greater than 10 percent for service-connected cervical 6-7 disc herniation; therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Because the Veteran's claim for entitlement to service connection for a right leg disability is granted, as discussed below, any error as to the duties to notify and assist is harmless error.    

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Analysis

The Veteran contends that he has a right leg disability that is related to service.  See March 2006 claim.  

A March 2004 in-service trauma record shows that the Veteran was assessed with right thigh ecchymosis and contusion subsequent to a March 2004 motor vehicle accident.  Another March 2004 service treatment record shows right lateral thigh edema, and fluid was aspirated from the thigh.  An April 2004 service treatment record shows that the Veteran complained that the edema had returned, and the Veteran was assessed with seroma, stable.  A neurological study performed during service in May 2005 shows lumbar nerve root irritation.  

A November 2006 private treatment note from Dr. K. S. states that the Veteran has been seen on several occasions for right thigh and leg pain, and "[i]t is clear that the right leg pain is related to this patient's service connected injury." 
A private MRI report of the lumbar spine in June 2006 by Dr. J. B. W. showed a diagnosis of marked right foraminal and moderate left foraminal stenosis at L2-3; moderate bilateral foraminal stenosis at L3-4; mild to moderate foraminal stenosis at L4-5; moderate foraminal stenosis at L5-S1.  

Private treatment records in June 2006 from Dr. J. B. W. noted the Veteran's March 2004 right thigh seroma "which resolved over a period of time."  The Veteran reported that he has pain in his buttocks, down his right leg, down his right lower leg at nighttime.  The Veteran also reported right leg symptoms of pain and numbness prior to the March 2004 injury.  The impression was lumbar degenerative change with right L5 radiculopathy.  After MRI evaluation of the lumbar spine, the impression was multiple level lumbar degenerative disease and right L5 radiculopathy from foraminal narrowing at 5-1 to the right versus lateral recess narrowing to the right at L4-5.  

Private treatment records from Dr. N. C. P. in August 2008 and February 2009 show abnormal neurological findings in the bilateral extremities and an impression of lumbar radiculitis.

VA treatment records show that in October 2006, the Veteran reported right leg sciatica like pain.  The Veteran was assessed with "right thigh pain persistent" and "right leg sciatica ? and persistent pain in the right leg." 
 
On VA examination in May 2006, the Veteran reported his right thigh injury and complained of current burning sensation with numbness and tingling on the left lateral side of the thigh.  The Veteran was assessed with right thigh injury, no scarring or evidence of vascular disease, and right lower extremity radicular symptoms.  Final assessment was deferred to neurological evaluation.  On VA neurological examination, the Veteran reported that his low back pain was temporary exacerbated after the March 2004 accident, and he experienced an intermittent burning pain involving the posterior lateral aspect of the right leg.  The Veteran reported that even after the resolution of the low back pain, the right lower extremity dysesthesia has continued.  The examiner noted findings from the latest x-ray in December 2005 of the lumbar spine.  The impression was "possible right lower extremity neuralgia, likely related to degenerative disc disease involving the lumbar spine."  The examiner noted, "Given the history of discogenic disease, right lumbosacral radiculopathy [compressive] appears to the be most likely etiology...The Veteran's latest x-ray of the lumbosacral spine shows degenerative changes but no comment has been made regarding foraminal narrowing or any other evidence of nerve root compression."  

The Board acknowledges that though the Veteran contends that his right leg disability is related to his March 2004 motor vehicle accident in service, he does not have the requisite medical knowledge and training to render an opinion regarding the diagnosis and etiology of his right leg disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Indeed, the medical evidence shows that the Veteran has a right leg neurological disability that is related to the service-connected lumbar strain with spurring at L3-5.  The Board acknowledges that the May 2006 VA examiner's assessment of "possible right lower extremity neuralgia, likely related to degenerative disc disease involving the lumbar spine," was based on a December 2005 x-ray report that showed no foraminal narrowing.  However, the June 2006 MRI report shows marked right foraminal stenosis and therefore supports the assessment that the Veteran's lower extremity neurological impairment is related to his lumbar spine disability.  

The Board notes that there is no medical evidence of any residuals from the Veteran's March 2004 right thigh injury, and the right thigh seroma was noted as resolved in the June 2006 private treatment record by Dr. J. B. W.

For these reasons, the medical evidence shows that the Veteran has a right leg neurological disability that is proximately due to or a result of the Veteran's service-connected lumbar strain with spurring at L3-5.  The medical evidence is uncontroverted.  Accordingly, service connection for a right leg neurological disability is warranted on a secondary basis.  38 C.F.R.  § 3.310.  



	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for entitlement to a disability rating greater than 10 percent for service-connected cervical 6-7 disc herniation is dismissed.  

Entitlement to service connection for a right leg neurological disability, secondary to the service-connected lumbar strain with spurring at L3-5, is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


